Citation Nr: 1230094	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-34 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel






INTRODUCTION

The Veteran had active duty service from June 1950 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Winston Salem, North Carolina.  

In his substantive appeal, the Veteran requested a hearing.  He withdrew his hearing request in September 2011.  

In April 2012, the RO awarded service connection for rectal cancer pursuant to 38 U.S.C.A. § 1151.  Since this decision results in a full grant of the benefit sought, this issue is no longer in appellate status.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the claims folder.  

In June 2010, the Veteran submitted a claim for service connection for renal disease.  The issue of service connection for renal disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record does not show that the Veteran was exposed to ionizing radiation during active military service.

2.  The evidence weighs against a finding that the Veteran's current prostate cancer residuals are related to his active service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b), 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  It also explained what type of information and evidence was needed to establish a disability rating and effective date.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment.  The Board notes that the VA Medical Center treatment records from Fayetteville, North Carolina, (Fayetteville VAMC) dating from 1960 through 2001 were not located.  In the December 2010 negative response, the Fayetteville VAMC did not identify any other possible custodians for the records.  In this instance, the Board must conclude the RO exhausted all sources in searching for these VAMC records and further attempts would be futile.  38 C.F.R. § 3.159(c)(2).  

Further regarding the duty to assist, it is noted that the Veteran was not afforded a VA urology examination in connection with his claim.  As will be discussed below, he did not have any manifestations of a prostate disorder during his period of military service.  Further, there is no medical or lay evidence to support the conclusion that his current prostate cancer residuals are related to his period of service.  The Veteran does not report having any genitourinary symptoms relating to his prostate in service, and there is no credible evidence that he was exposed to ionizing radiation.  He has provided reports of being treated for prostatitis many years ago and hospitalized for a urinary tract infection in the early 1960s, but he does not assert prostatitis occurred during service.  As discussed below, his report of prior medical treatment is too vague to establish a continuity of symptomatology for prostate cancer, as opposed to prostatitis, in light of the record and medical evidence.  

In summary, there is no evidence of an event, disease, or injury in service to which his prostate cancer could be related.  Id.  Consequently, a VA examination is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, an April 1954 separation examination shows normal clinical findings with respect to the genitourinary system.  However, the Veteran does not contend that he had prostate cancer during service.  Rather, he contends that he developed prostate cancer many years following service due to radiation exposure from radar equipment aboard a naval vessel.  In this regard, his DD 214 shows that he served aboard the USS Rich DDE 820.  It does not show that he participated in any radiation-risk activities recognized by VA regulations.  See 38 C.F.R. § 3.309(d)(3).  Radiation-risk activities are defined under 38 C.F.R. § 3.309(d)(3) for which the term "radiation-exposed Veteran" is based on "radiation-risk activity," recognizing service in certain places during specified times, and does not include merely being around radar equipment.  The Veteran's service does not qualify him as a radiation exposed Veteran.  See id.

Nearly fifty years after active service, the Veteran developed prostate cancer.  See November 2003 VA treatment records.  Careful review of VA treatment records beginning in 2001 through the present does not suggest that the Veteran's prostate cancer was in any way related to service.  

In a September 2009 statement, the Veteran indicated that he had worked on the USS Rich DDE 820.  He recalled that the ship was equipped with radar, sonar, and radioactive equipment.  He also reported fainting while walking past the room where the radar was being installed.  He stated that he participated in a number of drills aboard the ship, which he believed could possibly have been a source of  radiation exposure.  

In April 2010, the Veteran stated that he received penicillin pills while serving on the USS Rick DDE 820.  Following service, he sought private treatment for prostatitis on several occasions and was hospitalized for a urinary tract infection in the early 1960s.  He stated that he was treated for kidney and prostate disorders after service.  

As noted, the service records do not show, nor does the Veteran assert, that he participated in any radiation-risk activity as recognized by VA regulations.  See 38 C.F.R. § 3.309(d)(3).  He is not competent to state whether he was exposed to radiation during his duties aboard the USS Rich DDE820, as this is not the type of exposure a lay person is capable of observing.  See Layno, 6 Vet. App. at 470 (finding a Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Veteran's reports of exposure to radiation during service, standing alone, have no probative value.  Id.; 38 C.F.R. § 3.309(d)(3).  

Since the probative evidence is against a showing that the Veteran participated in a radiation risk activity during service, service connection is not warranted on a presumptive basis based upon radiation exposure.  38 C.F.R. §§ 3.309(d)(3), 3.311. 

The Board notes that the Veteran reported being treated for prostatitis and a urinary tract infection sometime after service.  See May 2010 statement.  He is competent to report his genitourinary symptoms and medical treatment history.  See Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d at 1377.  Since he is competent to report on the information found within his May 2010 report, the Board must assess its probative value.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

The Board considers the May 2010 statement to be vague as to the date, nature, and duration of the post service treatment for prostatitis.  Id.  Notably, he does not assert having any genitourinary symptoms during service and does not allege any treatment for prostate cancer after service until 2003.  The current medical evidence does not contain any suggestion that his prostate cancer is related in any way to service.  Given the vague descriptions of treatment and viewed in light of the available medical evidence, the May 2010 report is not persuasive to show a nexus to active service on a direct basis.  See id.; 38 C.F.R. §§ 3.303, 3.303(b).  

In sum, the Veteran may genuinely believe that his prostate cancer is related to service, and specifically to radiation exposure incurred therein.  However, he does not assert, nor do service records confirm, participation in radiation risk activities that are recognized by VA.  The Board does not consider his assertions of radiation exposure competent and they have no probative value.  Layno, 6 Vet. App. at 469; Caluza, 7 Vet. App. at 510-511.  He has not otherwise provided probative reports of a continuity of symptomatology with an event, injury, or disease incurred during service.   Accordingly, the evidence does not present a basis to grant the claim.  38 C.F.R. §§ 3.303, 3.303(b), 3.309, 3.311. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for prostate cancer must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Service connection for prostate cancer is denied.  


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


